  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                             NORTHERN DISTRICT OF CALIFORNIA

 10                                        SAN JOSE DIVISION

 11   In re                                              Case No. 21-50028 SLJ
                                                         Chapter 7
 12           EVANDER FRANK KANE,                        Hon. Stephen L. Johnson

 13                  Debtor.                             FOURTH STIPULATION TO ENTRY OF
                                                         ORDER EXTENDING DATE FOR FILING
 14                                                      COMPLAINT
                                                         (11 U.S.C. SECTION 727)
 15
                                                         [No Hearing Requested]
 16

 17

 18           This fourth stipulation is entered into by and between Evander Frank Kane (“Debtor”) and

 19   Fred Hjelmeset, Trustee in Bankruptcy of the Debtor’s estate (“Trustee”), through their respective

 20   counsel.

 21                                              RECITALS

 22           A.     On January 9, 2021, the Debtor filed a Voluntary Chapter 7 Petition.

 23           B.     On January 11, 2021, the Bankruptcy Court issued its “Notice of Chapter 7

 24   Bankruptcy Case,” Docket 4 (“Notice”).

 25           C.     The Notice provided that the deadline for filing complaints against the Debtor for

 26   non-dischargeability or denial of discharge was April 5, 2021.

 27   ///

 28   ///

Case: 21-50028     Doc# 197      Filed: 08/17/21    Entered: 08/17/21 13:14:58      Page 1 of 5       1
  1          D.      On March 22, 2021, the Trustee caused to be filed the Stipulation to Entry of Order

  2   Extending Date for Filing Complaint (11 U.S.C. Section 727) as Docket 68, which stipulation was

  3   approved by the Order Extending Date for Filing Complaint Objecting to Discharge (11 U.S.C.

  4   Section 727) entered March 22, 2021 as Docket 70, which order extended the deadline established

  5   by Rule 4004 of the Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge

  6   through and including May 5, 2021.

  7          E.      On April 22, 2021, the Trustee caused to be filed the Second Stipulation to Entry of

  8   Order Extending Date for Filing Complaint (11 U.S.C. Section 727) as Docket 104, which

  9   stipulation was approved by the Order Extending Date for Filing Complaint Objecting to Discharge

 10   (11 U.S.C. Section 727) entered April 23, 2021 as Docket 105 (the “Order”). The Order extended

 11   the deadline established by Rule 4004 of the Federal Rules of Bankruptcy Procedure to object to the

 12   Debtor’s discharge through and including June 11, 2021.

 13          F.      On May 28, 2021, the Trustee caused to be filed the Third Stipulation to Entry of

 14   Order Extending Date for Filing Complaint (11 U.S.C. Section 727) as Docket 149, which

 15   stipulation was approved by the Order Extending Date for Filing Complaint Objecting to Discharge

 16   (11 U.S.C. Section 727) entered May 28, 2021 as Docket 150 (the “Order”). The Order extended

 17   the deadline established by Rule 4004 of the Federal Rules of Bankruptcy Procedure to object to the

 18   Debtor’s discharge through and including August 19, 2021.

 19

 20                                             STIPULATION

 21

 22          NOW, THEREFORE, the parties agree as follows:

 23        1.        With regard to any complaints that would have to be filed by the Trustee in

 24   conformity with Bankruptcy Code Section 727 (11 U.S.C. § 727) and Rule 4004 of the Federal

 25   Rules of Bankruptcy Procedure (i.e., discharge of debt) shall be extended for approximately 61 days

 26   from the current deadline of August 19, 2021 through and including October 19, 2021.

 27        2.        The parties further agree that the new deadline, October 19, 2021, may be further

 28   extended by stipulation of the parties.

Case: 21-50028      Doc# 197      Filed: 08/17/21   Entered: 08/17/21 13:14:58       Page 2 of 5       2
  1      3.      The parties agree to entry of an order in the form annexed hereto as Exhibit A.

  2
      DATED: August 16, 2021            RINCON LAW LLP
  3

  4
                                        By: /s/ Gregg S. Kleiner
  5                                         GREGG S. KLEINER
  6                                         Counsel for FRED HJELMESET,
                                            Trustee in Bankruptcy
  7

  8                 17
      DATED: August _____, 2021         FINESTONE HAYES LLP
  9

 10                                     By:
                                               STEPHEN D. FINESTONE
 11
                                               Counsel for Debtor,
 12                                            EVANDER FRANK KANE

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028   Doc# 197    Filed: 08/17/21    Entered: 08/17/21 13:14:58       Page 3 of 5       3
   1   Gregg S. Kleiner (SBN 141311)
       RINCON LAW LLP
   2   268 Bush Street, Suite 3335
       San Francisco, CA 94104
   3   Tel. 415-672-5991
       Fax. 415-680-1712
   4   gkleiner@rinconlawllp.com
   5
       Counsel for
   6   FRED HJELMESET,
       Trustee in Bankruptcy
   7

   8                                  UNITED STATES BANKRUPTCY COURT

   9                                  NORTHERN DISTRICT OF CALIFORNIA

  10                                             SAN JOSE DIVISION

  11   In re                                                  Case No. 21-50028 SLJ
                                                              Chapter 7
  12                EVANDER FRANK KANE,                       Hon. Stephen L. Johnson

  13                       Debtor.                            FOURTH ORDER EXTENDING DATE
                                                              FOR FILING COMPLAINT OBJECTING
  14
                                                              TO DISCHARGE
  15                                                          (11 U.S.C. SECTION 727)

  16

  17                Based on the Fourth Stipulation to Entry of Order Extending Date for Filing Complaint (11
  18   U.S.C. Section 727) (the “Stipulation”) entered into by and between Fred Hjelmeset, Trustee in
  19   Bankruptcy of the Debtor’s estate and Debtor Evander Frank Kane, through their respective counsel,
  20   electronically filed on August _____, 2021, as Docket No. _____,
  21            IT IS HEREBY ORDERED, as follows:
  22           1.          The Stipulation is approved.
  23           2.          With regard to the Trustee, the current deadline established by Rule 4004 of the
  24   Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge is hereby extended
  25   through and including October 19, 2021.
  26                                           *** END OF ORDER ***
  27

  28




                                                                                               EXHIBIT A
Case: 21-50028            Doc# 197       Filed: 08/17/21      Entered: 08/17/21 13:14:58           Page 4 of 5
    1                                   *** COURT SERVICE LIST ***

    2   No Court service required.

    3
    4

    5
    6
    7

    8

    9
   10

   11

   12

   13

   14

   15
   16

   17

   18
   19

   20

   21
   22

   23

   24
   25
   26

   27

   28




                                                                                EXHIBIT A
Case: 21-50028     Doc# 197          Filed: 08/17/21   Entered: 08/17/21 13:14:58   Page 5 of 5
